Case 1-19-40026-nhl Doc 23 Filed 01/30/19 Entered 01/30/19 12:43:18

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re | Chapter 11
Case No. 19-40026
1234 PACIFIC MANAGEMENT LLC
, AFFIDAVIT PURSUANT TO
Debtor. ' E.D.N.Y. LBR 1007-4
1

 

STATE OF NEW YORK )
SS.
COUNTY OF KINGS )

Isaac Schwartz, being duly sworn, depose and say, under penalties of perjury:

Ls I am the managing member of 1234 PACIFIC MANAGEMENT LLC, the Debtor
and Debtor-in-Possession in this chapter 11 Bankruptcy case (the “Debtor’), and I make this
affidavit in compliance with the obligations of a Debtor-in-Possession pursuant to Local
Bankruptcy Rule 1007-4.

a This case was commenced by the filing of a voluntary petition with this Court for
relief under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Section 101- et seq., on
January 3, 2019, (the “Filing Date”). The Debtor is not a small business within the meaning of
Bankruptcy Code Section 101(51D).

3s The Debtor is a New York corporation with its principal place of business at 744
Coney Island Avenue, Brooklyn, New York 11218.

4. The Debtor was incorporated on or about November 2000, and is engaged in the
business of manage and renting real property.

5, The Debtor is presently experiencing problems with a personal injury case, in

which a default judgment in the amount of $830,015.08 was entered in the Supreme Court Kings
Case 1-19-40026-nhl Doc 23 _ Filed 01/30/19 Entered 01/30/19 12:43:18

County under the Index No. 1484/2015. In 2014-2015, when the alleged incident occurred,
Debtor was covered by insurance, to wit Public Service Insurance Company located at One Park
Avenue, New York, NY 10016, however the insurance denied coverage.

6. As a result, the Debtor filed the instant chapter 11 case.

7. A list of the Debtor’s twenty largest unsecured creditors is annexed hereto as
Exhibit “A”.
8. A list of Debtor’s secured creditors is annexed hereto as Exhibit “B”.

a The Debtor’s assets consist of the building located at 1234 Pacific Street,
Brooklyn, New York 11216.

10. The Debtor’s liabilities consist of the following: (a) mortgage held by Signature
Bank with a balance of $3,641,564.78; (b) judgment of $830,015.08; (c) judgment of
$50,000.00; (d) approximately $89,692.59 in unsecured debt.

11. None of the shares in the Debtor are publicly traded.

12. None of the Debtor’s property is in the possession or custody of any third party.

13. The Debtor operates its business from its leased premises, located at 744 Coney
Island Avenue, Brooklyn, New York 11216.

14. The majority of the Debtor’s assets are located at the Business Premises. The
Debtor’s books and records are maintained in part at the Business Premises, and in Part at the
Office of the Debtor’s accountant. The Debtor does not have assets outside the territorial United
States.

15. There is an action or proceeding, pending against the Debtor and its property,

where a judgment against the Debtor or a seizure of its property may be imminent.
Case 1-19-40026-nhIl Doc 23 _ Filed 01/30/19 Entered 01/30/19 12:43:18

16. The Debtor is managed by Isaac Schwartz and Mendy Lowy. Mr. Schwartz has
been managing the Debtor since its creation in 2000. Mr. Schwartz is responsible for all
management duties of the Debtor.

17. The estimated amount of the weekly payroll to employees (exclusive of officers,
directors, stockholders, partners and members) for the 30-day period following the filing of the
chapter 11 petition is 0

18. During the 30-day period following the filing of chapter 11 Petition, the Debtor
do not plan to pay its officers and directors.

19. Projected expenses for the 30-day period, besides the payroll set forth above are:
(a) rent and lease payments of $ _ 4,000.00 ; (b) telephone and internet charges of $

153.76 (c) other expenses __ $31,400.00

20. Debtor’s main objective in its chapter 11 case is to obtain the “breathing room”
necessary to resolve its issues with its creditors and emerge from chapter 11 as a viable entity.
The Debtor believes that it will be able to emerge from chapter 11 with a successful plan of

reorganization while providing for the required payments to its creditors.

a U
Isaac Schwartz

Sworn to before me this

| ) day of January, 2019

 

Public,

 

 

SHMUEL LEVINE
Notary Public, State of New York
No. 01LE4869693

Qualified in Kings County
Commission Expires Sept. 02, 2022

 

 
Case 1-19-40026-nhIl Doc 23 Filed 01/30/19 Entered 01/30/19 12:43:18

EXHIBIT
6 ‘A’ y
Case 1-19-40026-nhl

Doc 23 Filed 01/30/19

AAA Appliances
136 Cedarhurst Ave
Cedarhurst, NY 11516

Advanced Reglazing
1449 37" Street
Brooklyn, NY 11218

Corner Hardware
2266 Nostrand Ave 68
Brooklyn, NY 11210

Gleaned Law Firm LLP
26 Court Street, #908
Brooklyn, NY 11242

Kings County Exterminators
304 Meserole Street

Brooklyn, NY 11206

Lead Investigation
56 Willoughby Street
Brooklyn, NY 11201

Linda Strauss Esq
779 Bayard Street
Teaneck, NJ 07666

Entered 01/30/19 12:43:18

 
10.

Li.

12.

13.

Case 1-19-40026-nhI Doc 23 _ Filed 01/30/19

M&M Glass
709 Mace Avenue
Bronx, NY 10467

Metro Elevator Inspection Services LLC
1624 Hendrickson Street
Brooklyn, NY 11234

Millenium Elevator
2618 Avenue Z
Brooklyn, NY 11234

NYC Fire Department
42 South Street
New York, NY 10005

Pacific Management LLC
744 Coney Island Ave
Brooklyn, NY 11218

SDL Appliance Repair Service
727 Schenck Ave
Brooklyn, NY 11207

Entered 01/30/19 12:43:18
Case 1-19-40026-nhIl Doc 23 Filed 01/30/19 Entered 01/30/19 12:43:18

EXHIBIT
G ‘BRB 99
Case 1-19-40026-nhl Doc 23 Filed 01/30/19 Entered 01/30/19 12:43:18

Signature Bank
565 Fifth Avenue, 12" Floor
New York, NY 10017

Gloria Malcom

C/O Sackstein Sackstein & Lee, LLP
1140 Franklin Avenue, Suite 210
Garden City, NY 11530

Orlaine Edwards

C/O Johnson Liebman, LLP
305 Broadway, Suite 801
New York, NY 10007
